             Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.1 Page 1 of 20
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.       21MJ0157
Facebook, 1601 Willow Road, Menlo Park, CA 94025,                            )
    re. Facebook ID Number 100011745573374                                   )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Northern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. s. 841, 846                     Poss. of a Controlled Substance with Intent to Distribute and Conspiracy to
                                                  Commit Same

          The application is based on these facts:
        See Attached Affidavit of DEA Task Force Officer Jake Sanchez

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                   Jake Sanchez, DEA TFO
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            01/15/2021
                                                                                                         Judge’s signature

City and state: San Diego, California                                            Hon. Allison H. Goddard, United States Magistrate Judge
                                                                                                       Printed name and title
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.2 Page 2 of 20




 1   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2         I, Task Force Officer Jacob Sanchez, upon being duly sworn do hereby state
 3   that the following is true to my knowledge and belief:
 4         1.     This affidavit is offered in support of an application by the United
 5   States of America for a search warrant in furtherance of an investigation by
 6   Homeland Security Investigations for electronic files maintained by Facebook, Inc.
 7   in particular for a search warrant to search Facebook accounts as described in
 8   Attachment A (incorporated herein):
 9
           a.     “Khalid Jabro”, Facebook ID Number 100011745573374; Username:
10
     Jr Jabro (“Target Account”);
11
           2.     The affidavit seeks items as described in Attachment B (incorporated
12
     herein) which I believe will constitute evidence and instrumentalities of violations
13
     of federal criminal law, namely 21 U.S.C. §§ 841 and 846 (Possession of a
14
     Controlled Substance with the Intent to Distribute and Conspiracy to Commit
15
     Same) from January 17, 2020 to June 17, 2020.
16
           3.     This affidavit is based upon information I have gained through
17
     training and experience, as well as upon information related to me by other
18
     individuals, including law enforcement officers. Since this affidavit is being
19
     submitted for the limited purpose of securing a search warrant, I have not included
20
21   each and every fact known concerning this investigation but have set forth only the

22   facts that I believe are necessary to establish probable cause.

23                           TRAINING AND EXPERIENCE
24         4.     I am a “law enforcement officer of the United States” within the
25   meaning of Title 18, United States Code, Section 2510(7), who is empowered by
26   law to conduct investigations of, and to make arrests for, offenses enumerated in
27   Title 18, United States Code, Section 2516. I am a Task Force Officer with the
28
                                             Page 1
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.3 Page 3 of 20




 1   United States Drug Enforcement Administration (“DEA”), I have been employed
 2   in my current position with DEA since February 2017. I am currently assigned to
 3   the San Diego Field Division – Narcotic Task Force. I am cross-designated and
 4   have the authority to conduct Title 21 investigations and enforcement activities.
 5   During my time as Task Force Officer (“TFO”) with the Drug Enforcement
 6   Administration, I participated in numerous narcotics investigations, primarily
 7   major narcotic trafficking organizations operating in and around the San Diego
 8   County area. These investigations and arrests involved: unlawful importation,
 9
     exportation, manufacture, possession with intent to distribute and distribution of
10
     narcotics including, but not limited to, methamphetamine, marijuana, cocaine,
11
     heroin, and methylenedioxymethamphetamine (commonly referred to as
12
     “MDMA”); the laundering of narcotics proceeds and monetary instruments derived
13
     from narcotics activities; and conspiracies associated with narcotics offenses.
14
     These investigations have involved debriefing defendants, witnesses and
15
     informants, conducting surveillance, assisting in court ordered interceptions,
16
     including wiretaps, executing search warrants, seizing narcotics and narcotics-
17
     related assets and making arrests for narcotics-related offenses.
18
           5.     I have worked and consulted with numerous agents and other law
19
     enforcement officers who have investigated drug distribution and trafficking
20
21   throughout the United States. I have conducted investigations and/or participated

22   in investigations (including several federal wiretap investigations) related to the

23   unlawful importation and distribution of controlled substances as well as the
24   laundering of monetary instruments involving the proceeds of specified unlawful
25   activities associated with criminal drug offenses. From my training, experience,
26   and knowledge of this investigation, I have become familiar with the techniques
27   and methods used by large Mexico-based illegal drug trafficking organizations to
28
                                            Page 2
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.4 Page 4 of 20




 1   smuggle, transport, and distribute illegal drugs, as well as methods used to collect,
 2   smuggle, and launder illegal drug proceeds. Through the course of my training,
 3   investigations and conversations with other law enforcement personnel, I am aware
 4   that it is a common practice for narcotics smugglers to work in concert with other
 5   individuals and to do so by utilizing cellular telephones, and tablets, to maintain
 6   communications with co-conspirators in order to further their criminal activities.
 7   Conspiracies involving narcotics smuggling generate many types of evidence
 8   including, but not limited to, evidence such as voicemail messages referring to the
 9
     arrangements of travel and payment, names, photographs, text messages, emails,
10
     instant messages, social networking messages, maps and directions, and phone
11
     numbers of co-conspirators
12
           6.     Based upon my training and experience as a DEA TFO, and my
13
     consultations with law enforcement officers experienced in narcotics trafficking
14
     investigations, and all the facts and opinions set forth in this affidavit, I further
15
     submit the following:
16
                  a.     Drug traffickers will use social networking and messaging
17
     services on different electronic devices because it allows access to send instant
18
     messages and communicate with other individuals in addition to the standard use
19
     of cellular phones to make telephone calls, text, web, and voice messages;
20
21                b.     Drug traffickers will use social networking and messaging

22   services because they are able to actively monitor the progress of their illegal cargo

23   while the conveyance is in transit;
24                c.     Drug traffickers and their accomplices will use social
25   networking and messaging services features because they can easily arrange and/or
26   determine the locations of their illegal narcotics;
27
28
                                             Page 3
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.5 Page 5 of 20




 1                 d.       Drug traffickers will use social networking and messaging
 2   services to direct drivers to synchronize an exact drop off and/or pick up time of
 3   their illegal cargo;
 4                 e.       Drug traffickers will use social networking and messaging
 5   services to notify or warn their accomplices of law enforcement activity to include
 6   the presence and posture of marked and unmarked units, as well as the operational
 7   status of checkpoints and border crossings; and
 8                 f.       The use of social networking and messaging services by
 9
     smugglers tends to generate evidence that is stored on the social media account,
10
     including, but not limited to chats, instant messages, photographs, contact lists, IP
11
     addresses, connected social network accounts, and location data.
12
                        BACKGROUND REGARDING FACEBOOK
13
            7.     Facebook owns and operates a free-access social networking website
14
     of the same name that can be accessed at http://www.facebook.com. Facebook
15
     allows its users to establish accounts with Facebook, and users can then use their
16
     accounts to share written news, photographs, videos, and other information with
17
     other Facebook users, and sometimes with the general public.
18
            8.     Facebook asks users to provide basic contact and personal identifying
19
     information to Facebook, either during the registration process or thereafter. This
20
21   information may include the user’s full name, birth date, gender, contact e-mail

22   addresses, Facebook passwords, Facebook security questions and answers (for

23   password retrieval), physical address (including city, state, and zip code),
24   telephone numbers, screen names, websites, and other personal identifiers.
25   Facebook also assigns a user identification number to each account.
26          9.     Facebook users may join one or more groups or networks to connect
27   and interact with other users who are members of the same group or network. A
28
                                            Page 4
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.6 Page 6 of 20




 1   Facebook user can also connect directly with individual Facebook users by sending
 2   each user a “Friend Request.” If the recipient of a “Friend Request” accepts the
 3   request, then the two users will become “Friends” for purposes of Facebook and
 4   can exchange communications or view information about each other.               Each
 5   Facebook user’s account includes a list of that user’s “Friends” and a “News
 6   Feed,” which highlights information about the user’s “Friends,” such as profile
 7   changes, upcoming events, and birthdays.
 8         10.    Facebook users can select different levels of privacy for the
 9
     communications and information associated with their Facebook accounts. By
10
     adjusting these privacy settings, a Facebook user can make information available
11
     only to himself or herself, to particular Facebook users, or to anyone with access to
12
     the Internet, including people who are not Facebook users. A Facebook user can
13
     also create “lists” of Facebook friends to facilitate the application of these privacy
14
     settings. Facebook accounts also include other account settings that users can
15
     adjust to control, for example, the types of notifications they receive from
16
     Facebook.
17
           11.    Facebook users can create profiles that include photographs, lists of
18
     personal interests, and other information. Facebook users can also post “status”
19
     updates about their whereabouts and actions, as well as links to videos,
20
21   photographs, articles, and other items available elsewhere on the Internet.

22   Facebook users can also post information about upcoming “events,” such as social

23   occasions, by listing the event’s time, location, host, and guest list. In addition,
24   Facebook users can “check in” to particular locations or add their geographic
25   locations to their Facebook posts, thereby revealing their geographic locations at
26   particular dates and times. A particular user’s profile page also includes a “Wall,”
27   which is a space where the user and his or her “Friends” can post messages,
28
                                            Page 5
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.7 Page 7 of 20




 1   attachments, and links that will typically be visible to anyone who can view the
 2   user’s profile.
 3         12.    Facebook has a Photos application, where users can upload an
 4   unlimited number of albums and photos. Another feature of the Photos application
 5   is the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a
 6   user is tagged in a photo or video, he or she receives a notification of the tag and a
 7   link to see the photo or video. For Facebook’s purposes, a user’s “Photoprint”
 8   includes all photos uploaded by that user that have not been deleted, as well as all
 9
     photos uploaded by any user that has that user tagged in them.
10
           13.    Facebook users can exchange private messages on Facebook with
11
     other users. These messages, which are similar to e-mail messages, are sent to the
12
     recipient’s “Inbox” on Facebook, which also stores copies of messages sent by the
13
     recipient, as well as other information. Facebook users can also post comments on
14
     the Facebook profiles of other users or on their own profiles; such comments are
15
     typically associated with a specific posting or item on the profile. In addition,
16
     Facebook has a Chat feature that allows users to send and receive instant messages
17
     through Facebook. These chat communications are stored in the chat history for
18
     the account. Facebook also has a Video Calling feature, and although Facebook
19
     does not record the calls themselves, it does keep records of the date of each call.
20
21         14.    If a Facebook user does not want to interact with another user on

22   Facebook, the first user can “block” the second user from seeing his or her

23   account.
24         15.    Facebook has a “like” feature that allows users to give positive
25   feedback or connect to particular pages. Facebook users can “like” Facebook posts
26   or updates, as well as webpages or content on third-party (i.e., non-Facebook)
27   websites. Facebook users can also become “fans” of particular Facebook pages.
28
                                            Page 6
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.8 Page 8 of 20




 1         16.    Facebook has a search function that enables its users to search
 2   Facebook for keywords, usernames, or pages, among other things.
 3         17.    Each Facebook account has an activity log, which is a list of the user’s
 4   posts and other Facebook activities from the inception of the account to the
 5   present. The activity log includes stories and photos that the user has been tagged
 6   in, as well as connections made through the account, such as “liking” a Facebook
 7   page or adding someone as a friend. The activity log is visible to the user but
 8   cannot be viewed by people who visit the user’s Facebook page.
 9
           18.    Facebook Notes is a blogging feature available to Facebook users, and
10
     it enables users to write and post notes or personal web logs (“blogs”), or to import
11
     their blogs from other services, such as Xanga, LiveJournal, and Blogger.
12
           19.    The Facebook Gifts feature allows users to send virtual “gifts” to their
13
     friends that appear as icons on the recipient’s profile page. Gifts cost money to
14
     purchase, and a personalized message can be attached to each gift. Facebook users
15
     can also send each other “pokes,” which are free and simply result in a notification
16
     to the recipient that he or she has been “poked” by the sender.
17
           20.    Facebook also has a Marketplace feature, which allows users to post
18
     free classified ads. Users can post items for sale, housing, jobs, and other items on
19
     the Marketplace.
20
21         21.    In addition to the applications described above, Facebook also

22   provides its users with access to thousands of other applications on the Facebook

23   platform. When a Facebook user accesses or uses one of these applications, an
24   update about that the user’s access or use of that application may appear on the
25   user’s profile page.
26         22.    Facebook uses the term “Neoprint” to describe an expanded view of a
27   given user profile. The “Neoprint” for a given user can include the following
28
                                            Page 7
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.9 Page 9 of 20




 1   information from the user’s profile:     profile contact information; News Feed
 2   information; status updates; links to videos, photographs, articles, and other items;
 3   Notes; Wall postings; friend lists, including the friends’ Facebook user
 4   identification numbers; groups and networks of which the user is a member,
 5   including the groups’ Facebook group identification numbers; future and past
 6   event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
 7   information about the user’s access and use of Facebook applications.
 8         23.    Facebook also retains Internet Protocol (“IP”) logs for a given user ID
 9
     or IP address. These logs may contain information about the actions taken by the
10
     user ID or IP address on Facebook, including information about the type of action,
11
     the date and time of the action, and the user ID and IP address associated with the
12
     action. For example, if a user views a Facebook profile, that user’s IP log would
13
     reflect the fact that the user viewed the profile, and would show when and from
14
     what IP address the user did so.
15
           24.    Social networking providers like Facebook typically retain additional
16
     information about their users’ accounts, such as information about the length of
17
     service (including start date), the types of service utilized, and the means and
18
     source of any payments associated with the service (including any credit card or
19
     bank account number). In some cases, Facebook users may communicate directly
20
21   with Facebook about issues relating to their accounts, such as technical problems,

22   billing inquiries, or complaints from other users. Social networking providers like

23   Facebook typically retain records about such communications, including records of
24   contacts between the user and the provider’s support services, as well as records of
25   any actions taken by the provider or user as a result of the communications.
26         25.    Therefore, the computers of Facebook are likely to contain all the
27   material described above, including stored electronic communications and
28
                                            Page 8
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.10 Page 10 of 20




 1   information concerning subscribers and their use of Facebook, such as account
 2   access information, transaction information, and other account information.
 3                  FACTS IN SUPPORT OF PROBABLE CAUSE
 4         26.   On May 8, 2020 at approximately 11:15 a.m., Jessica CARLSON was
 5   stopped by San Diego Sheriff’s Deputies for a violation of the California Vehicle
 6   Code. During the traffic stop, Deputies learned that CARLSON was on parole with
 7   4th amendment waiver conditions. Sheriff’s Deputies asked CARLSON if there
 8   was anything illegal in the vehicle, to which CARLSON stated there was
 9
     methamphetamine. Deputies searched the vehicle and located approximately 370
10
     grams of methamphetamine concealed within her purse. CARLSON was placed
11
     under arrest for possession of methamphetamine for the purpose of sales.
12
           27.   While at the Sheriff’s Station, Sheriff’s Deputies determined
13
     CARLSON’s home address, and the address she had registered to her as part of her
14
     parole conditions, to be 12204 Millar Anita Lane, Spring Valley, CA, 91978.
15
     Sheriff’s Deputies conducted a parole search of the residence and contacted
16
     CARLSON’s significant other, Khalid JABRO.
17
           28.   While conducting a parole search of the residence, Sheriff’s Deputies
18
     located approximately 51.3 grams of methamphetamine in the garage. The
19
     methamphetamine was directly next to JABRO’s keys. JABRO’s mother, who also
20
21   lived at the residence, confirmed that those keys were JABRO’s. Sheriff’s Deputies

22   also used the keys to open the vehicle in the driveway that JABRO’s mother said

23   belonged to him.
24         29.   On June 15, 2020, United States Magistrate Judge Andrew G.
25   Schopler authorized a Complaint and arrest warrants for both CARLSON and
26   JABRO. See 20-cr-2066-CAB. JABRO was arrested on the warrant on June 17,
27
28
                                           Page 9
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.11 Page 11 of 20




 1   2020. On June 23, 2020, TFOs arrested CARLSON as she arrived at her parole
 2   hearing.
 3         30.    In an interview with DEA TFO’s, CARLSON elected to waive her
 4   Miranda rights and make a statement. CARLSON said she did in fact possess the
 5   methamphetamine and it was for her boyfriend (JABRO). CARLSON granted
 6   permission to search the contents of her cellular phone.
 7         31.    Based on a review of the contents of CARLSON’s cellular phone,
 8   CARLSON primarily communicated via Facebook. She conducted narcotic sales
 9
     and distribution activity using her Facebook account. Facebook messages showed
10
     what appear to be drug transactions between CARLSON and other co-conspirators.
11
           32.    DEA agents conducted a forensic analysis of CARLSON’s cell phone.
12
     The phone contained messages from Facebook Messenger between CARLSON
13
     and JABRO (the Target Account).
14
           33.    During a review of CARLSON’s cell phone, the case agent located
15
     several Facebook messages between CARLSON and JABRO indicating they were
16
     both involved in trafficking narcotics.       For example, on April 27, 2020,
17
     CARLSON messaged JABRO using Facebook Messenger, “so now that lauren’s
18
     gtg clean and showing off her new house to u-all is suppsed to stop now right? Or
19
     is ur guys relationshiop more than biznis and drugs?” During a separate message,
20
21   CARLSON messages JABRO, “I need to cover this order and already got sum

22   from my aunt’s ppl. I’m going to first ppl now and I’m prolyl gtg pressured into

23   sumthing. Plz send cash so I can at least cover the two.” JABRO and CARLSON
24   continue to send messages asking to send money to CARLSON’s location, which
25   based on a picture message sent, she was in Mexico. CARLSON continued, “450
26   for another whole, coming back with two plus then.” JABRO responded, “I
27   thought you were getting the two for 18. So your going to get another one on top of
28
                                           Page 10
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.12 Page 12 of 20




 1   that. Tell me what u want me to do.” CARLSON responded, “Just send something
 2   over 4 But asap having to follow this guy all over. Seems like a fucking prick.”
 3   JABRO continued, “Don’t u need me to drive you across.” JABRO and
 4   CARLSON continued to exchange Facebook messages. Based on my training,
 5   experience, and knowledge of the investigation, I believe CARLSON and JABRO
 6   were using Facebook Messenger to discuss the smuggling of narcotics from
 7   Mexico into the United States. Specifically, CARLSON asked JABRO discussed
 8   prices for in excess of two pounds of methamphetamine and then discussed
 9
     CARLSON’s need to cross the methamphetamine into the United States.
10
           34.   Based upon my experience and investigation in this case, I believe
11
     that JABRO, as well as other persons as yet unknown, were involved in an on-
12
     going conspiracy to sell methamphetamine or some other federally controlled
13
     substances. Based on my training and experience, and conversations with other law
14
     enforcement officers who investigate drug smuggling and trafficking, I know that
15
     drug conspiracies often require detailed and intricate planning to successfully
16
     evade detection. Consequently, drug conspiracies often involve planning and
17
     coordination for several months—this planning often occurs through mobile
18
     telephones. Additionally, based on my training and experience, and conversations
19
     with other law enforcement officers who investigate drug smuggling and
20
21   trafficking, I know that co-conspirators are often unaware when a fellow

22   coconspirator has been arrested and will attempt to communicate with that

23   coconspirator via Facebook (or other form of communication) after his or her
24   arrest to determine the whereabouts of drugs that are being transported. I therefore
25   believe the communications between JABRO and other coconspirators on or
26   around the date of JABRO’s arrest will be captured on the Target Account. I
27   believe that the appropriate date range for the search, in which there is probable
28
                                          Page 11
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.13 Page 13 of 20




 1   cause to find evidence of a crime in the Target Account, is from January 17, 2020
 2   up to and including June 17, 2020 (i.e., the date of JABRO’s arrest in this case).
 3                       PRIOR ATTEMPTS TO OBTAIN DATA
 4         35.    Beyond what is listed above, the United States has not attempted to
 5   obtain this data by other means not listed above.
 6         36.    Specifically, while the United States has been able to view the
 7   Facebook Messenger service linked to the Target Account through CARLSON’s
 8   cell phone, investigators cannot view the full Target Account linked to JABRO.
 9
     In my training and experience, a warrant return is likely to provide more
10
     information than just what is viewable on the cell phone.
11
                          GENUINE RISKS OF DESTRUCTION
12
           37.    Based upon my experience and training, and the experience and
13
     training of other agents with whom I have communicated, electronically stored
14
     data can be permanently deleted or modified by users possessing basic computer
15
     skills. In this case, only if the subject receives advance warning of the execution of
16
     this warrant, will there be a genuine risk of destruction of evidence.
17
        PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
18
           38.    Federal agents and investigative support personnel are trained and
19
     experienced in identifying communications relevant to the crimes under
20
21   investigation. The personnel of Facebook are not. It would be inappropriate and

22   impractical for federal agents to search the vast computer network of Facebook for

23   the relevant accounts and then to analyze the contents of those accounts on the
24   premises of Facebook. The impact on Facebook’s business would be severe.
25         39.    Therefore, I request authority to seize all content, including electronic
26   mail and attachments, stored instant messages, stored voice messages, photographs
27   and any other content from the Facebook accounts, as described in Attachment A.
28
                                            Page 12
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.14 Page 14 of 20




 1   In order to accomplish the objective of the search warrant with a minimum of
 2   interference with the business activities of Facebook, to protect the rights of the
 3   subject of the investigation and to effectively pursue this investigation, authority is
 4   sought to allow Facebook to make a digital copy of the entire contents of the
 5   accounts subject to seizure. That copy will be provided to me or to any authorized
 6   federal agent. The copy will be forensically imaged and the image will then be
 7   analyzed to identify communications and other data subject to seizure pursuant to
 8   Attachments B. Relevant data will be copied to separate media. The original
 9
     media will be sealed and maintained to establish authenticity, if necessary.
10
           40.    Analyzing the data to be provided by Facebook requires special
11
     technical skills, equipment, and software. It also can be very time-consuming.
12
     Searching by keywords, for example, often yields many thousands of "hits," each
13
     of which must be reviewed in its context by the examiner to determine whether the
14
     data is within the scope of the warrant. Merely finding a relevant "hit" does not
15
     end the review process. Certain file formats do not lend themselves to keyword
16
     searches. Keywords search text. Many common electronic mail, database, and
17
     spreadsheet applications, which files may have been attached to electronic mail, do
18
     not store data as searchable text. The data is saved in a proprietary non text
19
     format. And, as the volume of storage allotted by service providers increases, the
20
21   time it takes to properly analyze recovered data increases dramatically.

22         41.    Based on the foregoing, searching the recovered data for the

23   information subject to seizure pursuant to this warrant may require a range of data
24   analysis techniques and may take weeks or even months. Keywords need to be
25   modified continuously based upon the results obtained. The personnel conducting
26   the segregation and extraction of data will complete the analysis and provide the
27   data authorized by this warrant to the investigating team within ninety (90) days of
28
                                            Page 13
          Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.15 Page 15 of 20




 1   receipt of the data from the service provider, absent further application to this
 2   court.
 3            42.    Based upon my experience and training, and the experience and
 4   training of other agents with whom I have communicated, it is necessary to review
 5   and seize all electronic messages/comments/entries that identify any users of the
 6   subject account(s) and any electronic communications sent or received in temporal
 7   proximity to incriminating electronic mails that provide context to the
 8   incriminating mails.
 9
              43.    All forensic analysis of the imaged data will employ search protocols
10
     directed exclusively to the identification and extraction of data within the scope of
11
     this warrant.
12
     //
13
     //
14
     //
15
     //
16
     //
17
     //
18
     //
19
     //
20
21   //

22   //

23   //
24   //
25   //
26   //
27   //
28
                                             Page 14
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.16 Page 16 of 20




 1                                    CONCLUSION
 2         44.   Based on the foregoing, there is probable cause to believe that the
 3   items identified in Attachment B have been used in the commission of a crime and
 4   constitute evidence, fruits, and instrumentalities of violations of Title 21, United
 5   States Code, §§ 841 & 846 will be found at the premises to be searched as
 6   provided in Attachment A.
 7
 8                                              ______________________________
 9                                              Jacob Sanchez, Task Force Officer
10                                              Drug Enforcement Administration

11
12   Attested to by the applicant in accordance with the requirements of Fed. R. Crim.

13   P. 4.1 by telephone on this 15th day of January, 2021.
14
     ___________________________
15
     HON. ALLISON H. GODDARD
16
     United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                          Page 15
Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.17 Page 17 of 20



                             ATTACHMENT A

       This warrant applies to information following Facebook account
 associated with the following account:

             a.     “Khalid Jabro”, Facebook ID Number: 100011745573374,
 Username: Jr Jabro (“Target Account”);
       That is stored at premises owned, maintained, controlled, or operated by
 Facebook LLC, Security Department- Custodian of Records, located at 1601
 Willow Road, Menlo Park, CA 94025.
      Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.18 Page 18 of 20




                                     ATTACHMENT B
I.     Service of Warrant
          The officer executing the warrant shall permit Facebook, as custodian of the
computer files described in Section II below, to locate the files relevant to Attachment A,
incorporated herein, and copy them onto removable electronic storage media and deliver
the same to the officer or agent in the manner set forth in the Affidavit, incorporated
herein.
II.    Information to be disclosed by Facebook
       To the extent that the information described in Attachment A is within the
possession, custody, or control of Facebook Inc. (“Facebook”), including any messages,
records, files, logs, or information that have been deleted but are still available to Facebook,
or have been preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is
required to disclose the following information to the government for each user ID listed in
Attachment A:
       a. All contact and personal identifying information, including full name, user
            identification number, birth date, gender, contact e-mail addresses, Facebook
            passwords, Facebook security questions and answers, physical address (including
            city, state, and zip code), telephone numbers, screen names, websites, and other
            personal identifiers.
       b. All activity logs for the account and all other documents showing the user’s posts
            and other Facebook activities;
       c. All photos and videos uploaded by that user ID and all photos and videos
            uploaded by any user that have that user tagged in them;
       d. All profile information; News Feed information; status updates; links to videos,
            photographs, articles, and other items; Notes; Wall postings; friend lists,
            including the friends’ Facebook user identification numbers; groups and
            networks of which the user is a member, including the groups’ Facebook group
            identification numbers; future and past event postings; rejected “Friend”
       Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.19 Page 19 of 20




           requests; comments; gifts; pokes; tags; and information about the user’s access
           and use of Facebook applications;
        e. All other records of communications and messages made or received by the user,
           including all private messages, chat history, video calling history, and pending
           “Friend” requests;
        f. All “check ins” and other location information;
        g. All IP logs, including all records of the IP addresses that logged into the account;
        h. All records of the account’s usage of the “Like” feature, including all Facebook
           posts and all non-Facebook webpages and content that the user has “liked”;
        i. All information about the Facebook pages that the account is or was a “fan” of;
        j. All past and present lists of friends created by the account;
        k. All records of Facebook searches performed by the account;
        l. All information about the user’s access and use of Facebook Marketplace;
        m. The types of service utilized by the user;
        n. The length of service (including start date) and the means and source of any
           payments associated with the service (including any credit card or bank account
           number);
        o. All privacy settings and other account settings, including privacy settings for
           individual Facebook posts and activities, and all records showing which
           Facebook users have been blocked by the account;
        p. All records pertaining to communications between Facebook and any person
           regarding the user or the user’s Facebook account, including contacts with
           support services and records of actions taken.
III.    Information to be seized by the government
        The search of the data supplied by Facebook pursuant to this warrant will be
conducted by DEA as provided in the “Procedures For Electronically Stored Information”
of the Affidavit submitted in support of this search warrant and will be limited to the period
of January 17, 2020 up to and including June 17, 2020, and to the seizure of
communications, records, and attachments:
     Case 3:21-mj-00157-AHG Document 1 Filed 01/15/21 PageID.20 Page 20 of 20




        a.   tending to identify other facilities, storage devices, or services–such as email
             addresses, IP addresses, phone numbers–that may contain electronic evidence
             tending to indicate efforts to distribute controlled substances;
        b.   tending to identify co-conspirators, criminal associates, or others involved in
             distribution of controlled substances;
        c.   tending to identify travel to or presence at locations involved in the
             distribution of controlled substances, such as, but not limited to, stash houses,
             load houses, or delivery points;
        d.   tending to discuss or establish distribution of controlled substances, or
             conspiracies or agreements to do so;
        e.   tending to discuss or establish the locations of narcotics being distributed;
        f.   tending to identify the user of, or persons with control over or access to, the
             subject account; or
        g.   tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data above.
which are evidence of violations of Title 21, United States Code, Section 841 & 846,
Possession of a Controlled Substance with Intent to Distribute, and Conspiracy to Commit
Same.
